           Case 3:20-cv-00893-RS Document 30 Filed 06/17/20 Page 1 of 2




1    Deepak Gupta (pro hac vice)                               Xavier Becerra
     GUPTA WESSLER PLLC                                        ATTORNEY GENERAL OF CALIFORNIA
2    1900 L Street, NW, Suite 312                              Myung J. Park
                                                               Supervising Deputy Attorney General
     Washington, DC 20036                                      Linda L. Gandara (State Bar No. 194667)
3    (202) 888-1741                                            Michael S. Dorsi (State Bar No. 281865)
     deepak@guptawessler.com                                   Deputy Attorneys General
4                                                              455 Golden Gate Avenue, Suite 11000
                                                               San Francisco, CA 94102-7004
     Neil K. Sawhney (State Bar No. 300130)                    Telephone: (415) 510-3802
5    GUPTA WESSLER PLLC                                        Fax: (415) 703-5480
     100 Pine Street, Suite 1250                               E-mail: Michael.Dorsi@doj.ca.gov
6    San Francisco, CA 94111
                                                               Attorneys for Defendants
     (415) 573-0336
7    neil@guptawessler.com

8    Alene Anello (State Bar No. 316387)
     ANIMAL LEGAL DEFENSE FUND
9    525 East Cotati Avenue
     Cotati, CA 94931
10   (707) 795-2533
     aanello@aldf.org
11
     Attorneys for Plaintiff Miyoko’s Kitchen
12

13                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
14

15    MIYOKO’S KITCHEN,
             Plaintiff,
16    v.                                               Case No. 3:20-cv-00893-RS

17                                                     JOINT REPORT
      KAREN ROSS, in her official capacity
      as Secretary of the California                   The Honorable Richard Seeborg
18    Department of Food and Agriculture,
      and STEPHEN BEAM, in his official                Trial Date:   Not Set
19    capacity as Branch Chief of the Milk             Action Filed: February 6, 2020
      and Dairy Food Safety Branch,
20
             Defendants.
21

22

23
                                                          1
24                                      Joint Report (Case No. 3:20-cv-893-RS)
           Case 3:20-cv-00893-RS Document 30 Filed 06/17/20 Page 2 of 2




1                      JOINT REPORT PURSUANT TO GENERAL ORDER (ECF NO. 22)

2

3              Pursuant to the Court’s Order instructing all civil litigants to engage in an additional meet

4    and confer to discuss the possibility of settlement, the parties submit this joint report. The parties

5    engaged in a meet and confer on May 29, 2020 to discuss the possibility of settlement. The result of

6    the meet and confer was as follows:

7              X Despite a good-faith effort to reach a settlement at the meet and confer, the case did not

8    settle.

9

10
     Dated: June 17, 2020                                          ANIMAL LEGAL DEFENSE FUND
                                                                   /s/ Alene Anello
11                                                                 Alene Anello
                                                                   Attorney for Plaintiff
12
     Dated: June 17, 2020                                          XAVIER BECERRA
13                                                                 Attorney General of California
                                                                   MYUNG J. PARK
14                                                                 Supervising Deputy Attorney General
                                                                   /s/ Michael S. Dorsi
                                                                   MICHAEL S. DORSI
15                                                                 Deputy Attorney General
                                                                   Attorneys for Defendants
16
     As the attorney e-filing this document, Alene Anello attests that Michael S. Dorsi concurred
17   in the filing of this document. /s/ Alene Anello

18

19

20

21

22

23                                                             2
                                             Joint Report (Case No. 3:20-cv-893-RS)
24
